DETAILED ACTION

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 11/23/2020 has been reviewed by the examiner in view of prior art of records Kim et al. (US 8,527,258 B2), and the prior art of records Kim fails to teach the cited claim limitations of “a first electronic communication device configured to perform wireless communication with the first wearable acoustic device and perform communication with a translation server, wherein the first wearable acoustic device and the first electronic communication device are in a communicatable state”. Prior art Kim teaches  a simultaneous interpretation system preferably includes microphones with headsets for inputting and outputting voice; and a portable terminal for receiving from the first headset an original language voice speech signal to be translated. However, prior art of records Kim fails to teach the cited claim limitations of “a first electronic communication device configured to perform wireless communication with the first wearable acoustic device and perform communication with a translation server, wherein the first wearable acoustic device and the first electronic communication device are in a communicatable state”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 13, 2022
/SIMON KING/Primary Examiner, Art Unit 2653